Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner recognizes the amendments to claim 1.  The previous 102 rejections are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-6, and 11-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leh (US2016/0250738) in view of Nakmura (US 2014/0374130).
Regarding claim 1, Leh discloses an electric power tool, comprising: 
a body (Item 22) to which a tool is attachable (at Item 28); 
a driver (Item 20) configured to drive the tool to rotate, the tool being attached to the body; 
a manipulation section (Item 36) configured to receive an operation for causing rotation of the driver; 
a load sensor (Paragraph [0062], Item 92) configured to measure a load caused when the driver operates; and 
a controller (Item 40) is configured to 
x”).  
Leh fails to explicitly disclose the load sensor (Item 114) being configured to start measuring the load after an elapse of a prescribed time at which flow of an inrush current ends.
A person of ordinary skill in the art would know that most motors have a spike in initial start energy to break the motor from rest and allow the motor to get to the intended speed.  Nakamura teaches load sensor being configured to start measuring the load after an elapse of a prescribed time at which flow of an inrush current ends (Paragraph [0060]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to delay the current measurement as taught by Nakamura.  Incorporating this delay would allow for the tool of Leh to properly function without the initial inrush of current causing error to the controller program.  This initial inrush of current is to help the motor to start rotating which is a separate function than the current being controlled by the controller program.
Regarding claim 3 Leh in view of Nakamura discloses the electric power tool of claim 1, wherein the controller is configured to set a first upper limit value as the upper limit value in accordance with a first load measured by the load sensor, and the controller is configured to set a second upper limit value in accordance with a second load, the second load being a load measured by the load sensor after setting of the first upper limit value, the second load being larger than the first load, the second upper limit value being larger than the first upper limit value (Leh Paragraph [0078-79]).  
Regarding claim 4 and 11 Leh in view of Nakamura discloses the electric power tool of claim 1 (along with 3), wherein the driver includes a motor, and14 the load sensor is configured to measure, as the load, a current flowing through the motor (Leh Item 20 is a motor and Item 92 is a current sensor; Paragraph [0068]).  
Regarding claim 5, 12, and 14, Leh in view of Nakamura discloses the electric power tool of claim 1 (along with 3 and 4), further comprising a switching section (Leh Item 42) configured to switch between a mode in which the controller performs control of the rotation of the driver based on the upper limit value and a mode in which the controller forgoes the control (Leh Paragraph [0043]).  
Regarding claims 6, 13, 15, and 16, Leh in view of Nakamura discloses the electric power tool of claim 1 (along with 3, 4, and 5), wherein the tool is a driver bit configured to tighten or screw a screw (Leh Paragraph [0041]).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723